ORDER

PER CURIAM.
Amy .Michelle Gilbert, n/k/a Amy Michelle Whiteside (“Mother”), appeals the trial court’s judgment granting Norman Ray Gilbert’s (“Father’s”) objection to Mothers' proposed relocation of the parties’ minor children. Mother also appeals the trial court’s calculation of Father’s retroactive child ■ support obligation and the trial court’s order requiring Mother to pay *82a portion of Father’s attorney’s fees. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).